DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-11, and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trumpler (WO 2014/121855 A1, English machine translation attached hereto).

In regards to claim 1, Trumpler discloses in Figures 1 and 2, a lighting decoration, the lighting decoration comprising: a base portion (1), the base portion comprising: an upper side (at 3), the upper side including a socket (within 3), the socket coupled to a power source (6); and a lower side (at 2), the lower side opposed the upper side (see Fig. 1); and a stem portion (4), the stem portion resembling a candle (see Fig. 1) and comprising: a first end (at 3), the first end having a contact portion (at 3), the contact portion configured for receipt and coupling in the socket with 

In regards to claim 2, Trumpler discloses in Figures 1 and 2, the base portion lower side (1 at 2) includes a removable clip (2).

In regards to claim 3, Trumpler discloses in Figures 1 and 2, the removable clip includes a resilient member configured to provide grasping tension to the clip (2 illustrating a “clamp” which must include a resilient/spring element in order to operate), wherein the removable clip affixes the decoration to a surface (such amounting to an intended use of the clip, the applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of [Reference] was considered capable of performing the cited intended use).

In regards to claim 4, Trumpler discloses in Figures 1 and 2, the power source (6) is a battery (6 illustrates a battery).



In regards to claim 8, Trumpler discloses in Figures 1 and 2, a decorative lighting assembly, the lighting assembly comprising: a base portion (1), the base portion comprising: an upper side (at 3), the upper side generally forming a tray portion (see Figs 1 and 2) and including a socket (for 4 and 6 therein, see Fig. 2), the socket coupled to a power source (6); and a lower side (at 2), the lower side opposed the upper side (see Fig. 1), the lower side including a removable clip (2); and a stem portion (4), the stem portion resembling a candle (see Fig. 1) and comprising: a first end (at 3), the first end having a contact portion (at 3), the contact portion configured for receipt in the socket and coupling with the power source (4 and 6 within 3 at said end, see Figs. 1 and 2); a second end (at 9), the second end opposite the first end (see Fig. 1), the second end including an aperture (at 11, see Fig. 2), the aperture sized for the receipt of a movable flame portion (10); and an interior portion (at 8), the interior portion including a lighting element (8), the lighting element coupled to the contact portion (electrically, as 8 receives power from 6), wherein the lighting element illuminates the movable flame portion (see Fig. 2).

In regards to claim 9, Trumpler discloses in Figures 1 and 2, the removable clip includes a resilient member configured to provide grasping tension to the clip (2 illustrating a “clamp” 

In regards to claim 10, Trumpler discloses in Figures 1 and 2, the power source (6) is a battery (6 illustrates a battery).

In regards to claim 11, Trumpler discloses in Figures 1 and 2, the power source is a plug configured for receipt in a standard electrical receptacle (“An electric candle according to the invention can be designed for operation with an external power source.  Several candles can be connected to one another in series or parallel, for example, and thus form a set of Christmas tree candles, for example.” [middle of page 4 as translated], the Examiner notes an external power source in this context is understood to be synonymous with a standard electrical receptacle).

In regards to claim 15, Trumpler discloses in Figures 1 and 2, a lighting assembly configured to resemble a traditional candle, the lighting assembly comprising: a base portion (1), the base portion comprising: an upper side (at 3), the upper side generally forming a tray portion (see Figs 1 and 2) and including a socket (for 4 and 6 therein, see Fig. 2), the socket coupled to a 

In regards to claim 16, Trumpler discloses in Figures 1 and 2, the removable clip includes a resilient member configured to provide grasping tension to the clip (2 illustrating a “clamp” which must include a resilient/spring element in order to operate), wherein the removable clip affixes the assembly to a surface (such amounting to an intended use of the clip, the applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of [Reference] was considered capable of performing the cited intended use).



In regards to claim 18, Trumpler discloses in Figures 1 and 2, the power source is a plug configured for receipt in a standard electrical receptacle (“An electric candle according to the invention can be designed for operation with an external power source.  Several candles can be connected to one another in series or parallel, for example, and thus form a set of Christmas tree candles, for example.” [middle of page 4 as translated], the Examiner notes an external power source in this context is understood to be synonymous with a standard electrical receptacle).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 12, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Trumpler in view of Fattizzi (US 2011/0058363).


Fattizzi teaches in Figure 2, a base portion upper side (upper side of 110) includes an annular ring (corresponding to 404), the annular ring surrounding the socket (at 200) and configured for the receipt of a weather shield (400), the weather shield having a size to surround the stem portion (around 112, see Fig. 2) as recited in claims 6, 12, and 19, the weather shield (400) is translucent (Par. [0053]) as recited in claims 7 and 13.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to include a weather shield such as that as described by Fattizzi on the base portion and surrounding the stem of the device of Trumpler, in order to provide for a cover to protect the inner components of the device of Trumpler while providing the desired optical aesthetic from the candle portion of the lighting device. 

Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Trumpler in view of Saks et al. (US 2,876,587, hereinafter Saks).
In regards to claims 14 and 20, Trumpler fails to disclose or fairly suggest the base portion includes a handle, the handle having an aperture and configured for use in grasping the assembly.
Saks teaches a base portion (11) includes a handle (12), the handle having an aperture (see Fig. 1) and configured for use in grasping the assembly (Col. 1 lines 53-55).
. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892 for additional references teaching similar lighting devices to that which is claimed above and disclose by applicant.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER K GARLEN whose telephone number is (571)272-3599.  The examiner can normally be reached on M-F 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER K GARLEN/Primary Examiner, Art Unit 2896